Citation Nr: 1513094	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-18 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation benefits (DIC) under 38 U.S.C.A. § 1310 based upon service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to October 1945.  The appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which found that new and material evidence had not been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  In March 2011, the Board reopened the claim and remanded it for additional development.  In August 2012, the Board denied the claim. 

In January 2013, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.  In February 2014, the Board remanded the claim for additional development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran died in November 1986; his certificate of death listed pneumonia secondary to pseudomonas and chronic obstructive pulmonary disease (COPD); diabetes mellitus and strokes with contractures were listed as other significant conditions contributing to the death but not related to the immediate cause. 

2.  At the time of the Veteran's death, service connection was not in effect for any disability.
 
3.  Pneumonia, COPD, diabetes mellitus, and strokes, were first demonstrated long after service and are not etiologically related to a disease or injury in service.


CONCLUSION OF LAW

Entitlement to dependency and indemnity compensation benefits (DIC) based upon service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's cause of death is related to his service.   The appellant does not allege that the Veteran's COPD or resulting pseudomonas and pneumonia are directly related to service.  

Rather, she argues that the Veteran's participation in the D-Day Invasion in Normandy, a fact that the undersigned has taken great note of (the highly honorable service of the Veteran must be noted for the record), as well as his service in general, contributed to his cause of death.  

Specifically, she argues that the Veteran experienced neurologic and psychological difficulties since his discharge from service that contributed to and/or resulted in his cause of death.  She has also argued that the Veteran experienced cold injuries during service.

In January 1987, the RO denied the appellant's claim for service connection for the cause of the Veteran's death, and granted her claim for nonservice-connected death pension.  See 38 U.S.C.A. §§ 1521, 1541 (West 2014).

In April 2008, the appellant filed to reopen her claim for service connection for the cause of the Veteran's death.  In August 2008, the RO determined that new and material evidence had not been received to reopen the claim.  The appellant appealed, and in March 2011, the Board reopened and remanded the claim.  In August 2012, the Board denied the claim.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2013, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion (JM) requesting that the Court vacate the Board's August 2012 decision.  That same month, the Court issued an Order vacating the August 2012 Board decision.  In February 2014, the Board remanded the claim for additional development to address the JMRs concerns.

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2014). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

Service department records show that the Veteran served in the Normandy and other European campaigns during World War II.  His military occupation specialty was truck driver.  He was noted not to have received any wounds in action.

The Veteran's service treatment reports do contain any findings showing a respiratory disability.  COPD and pneumonia were not reported during service.  Service treatment records are silent as to any neurological or psychological symptoms.  There were findings related to kidney stones, moderately severe acute renal colitis, and gastroenteritis, but they do not show treatment for cardiac symptoms or diabetes.  In December 1943, the Veteran sustained injuries that included a fracture of the nose after a fall on cement.  The Veteran's separation examination report, dated in October 1945, shows that there were no relevant diagnoses or abnormalities noted; his lungs, and neurological system, were clinically evaluated as normal.  He was noted to have a history of diarrhea, kidney stones removed in June 1943 with four weeks of hospitalization, and aching all over in bad weather in January 1945, with no treatment.  

In a claim, received in December 1945, the Veteran requested service connection for inter alia a neurological disorder, kidney trouble, and backache.  In a written statement, received in January 1946, the Veteran complained of "rheumatism all through my body."  In a statement received in September 1946, he complained of frostbite of his feet.  In February 1946, and in October 1948, the RO denied these claims.  

An examination report, dated in July 1979, notes a history of a slipped disc, and a chest injury with a fractured eighth rib in February 1976, with no work over the past year due to left leg and bilateral arm pain, and a lack of energy.  On examination, his heart and lungs were normal.  

In October 1979, the Veteran filed a claim for nonservice-connected pension, and noted that he had a history that included residuals of removal of kidney stones.  In 1980, the RO granted nonservice-connected pension.

A medical statement, dated in July 1983, was submitted in association with a claim for special monthly pension based on the need for aid and attendance.  It contains diagnoses that included diabetes mellitus, and notes severe symptoms that included stumbling, walking with a cane, falling at times, and "mental deficiency."  A physician stated that he would not need to be in a nursing home if someone could supervise him regularly.  In August 1983, the RO granted special monthly pension based on the need for aid and attendance, and proposed to rate the Veteran incompetent for VA purposes.  In September 1983, the Veteran was determined to be incompetent for VA purposes.  See 38 C.F.R. § 3.353 (2014).

The Veteran died in November 1986.  The certificate of death lists the causes of death as pneumonia secondary to pseudomonas due to COPD.  Diabetes mellitus and strokes with contractures were listed as other significant conditions contributing to the death but not related to the immediate cause.  

At the time of the Veteran's death, service connection was not in effect for any disabilities.

A statement from R.P., M.D., dated in November 2008, shows that Dr. R.P. reported that he no longer had any office or hospital records regarding the Veteran, and that his information was based on his distant memory, discussion with the appellant, the Veteran's death certificate and the discharge papers.   He states that the Veteran served with the U.S. Army and was involved in the D-Day invasion of Normandy.  Post-service, the Veteran was "placed on disability" for lung trouble, battle fatigue and back trouble.  He never worked after his discharge from service and lived solely on his disability check.  Dr. R.P. indicated that he knew the Veteran for only a short period and during that time the Veteran was almost bedridden from strokes and had contractures.  The Veteran had a history of seizures and had been on Dilantin.  The Veteran was fed by a nasogastric tube and died from pneumonia.  He concluded, "I feel that [the Veteran's] medical problems and his eventual death were service related. "

A statement from a private physician, P.L., M.D., dated in September 2011, shows that Dr. P.L. states that he was the Veteran's primary care physician from 1984 until his death in November 1986.  During that time, the Veteran suffered from the effects of a severe stroke, seizures, diabetes, and hypertension.  He could not communicate verbally and was in need of total care.  During the years that he provided care for the Veteran, Dr. P.L. stated that the appellant had related to him that the Veteran had participated in the D-Day invasion of Europe and that the Veteran had subsequently experienced neurological and psychological problems.  Per the appellant's report, the Veteran had experienced a seizure disorder as well as PTSD since his discharge from service.  The Veteran's seizure disorder was treated with Dilantin and his blood pressure and diabetes were also managed.  The Veteran subsequently suffered many strokes, which left him completely incapacitated and non-communicative.  He had developed contractures and required 24/7 care.  Dr. P.L. stated that there seemed a plausible explanation for the Veteran's continuing evidence of PTSD, epilepsy (possible head trauma) and subsequent strokes.  Although at the time that he cared for the Veteran he did not have any of his service treatment records, he thought that it was reasonable to assume that a significant portion of the Veteran's ill health and disability were service-related. 

In a statement, received in October 2011, Dr. R.P. stated that he had retired 14 years prior and that he no longer had any office or hospital records.  He did remember the Veteran, who was confined to his bed due to his strokes and contractures.

In compliance with the March 2011 remand instructions, a VA opinion was obtained in October 2011, where the claims file was reviewed in its entirety and the relevant medical history was discussed in detail.  The VA examiner, Dr. C.E., opined that there was no indication of COPD, pneumonia, pseudomonas, diabetes, or strokes having their onset while in military service.  Therefore, it was less likely than not that these conditions were related to the Veteran's period of military service.  The examiner's rationale was based on a review of the service treatment records that included a normal examination upon discharge in 1945.  Additionally, these complaints were not noted in the Veteran's disability pension request in 1946. 

In November 2011, a statement was received from Dr. R.P. in which he stated that he had recently sent a letter to VA, and that the rationale for the statement that the Veteran's conditions were service related was that, "according to the widow he was discharged on disability and this continued for life.  The widow got a check until she married again.  This husband died."

In February 2014, the Board noted that it had been agreed to in a January 2013 Joint Motion that the October 2011 VA opinion was inadequate; the Board therefore remanded the claim for another opinion. 

In April 2014, an opinion was obtained from a VA physician, Dr. C.E. (who is also the author of the October 2011 VA opinion).  Dr. C.E. stated that the Veteran's claims file had been reviewed.  He indicated the following: the Veteran's cause of death is less likely as not incurred or caused by his service.  The Veteran's causes of death per his death certificate of November 1986 are pneumonia due to chronic obstructive pulmonary disease with diabetes mellitus and cerebral infarcts (stroke) being additional contributing conditions.  Service treatment records were reviewed.  There is no indication that the kidney stone nor fractured nose contributed to his demise.  Also, his separation examination was reviewed, which was normal.  The Veteran's claims were reviewed and no evidence noted that would relate to his cause of death.  The information from his private physicians regarding service connection were reviewed.  Although they discussed the possibility of service connection they did not provide information which could be used to establish a link between the Veteran's COPD, diabetes mellitus, nor cerebral infarcts, and his military service.  Dr. C.E. concluded that neither the Veteran's cause of death, nor the contributing factors, arose during service, nor were they caused by his military duties.

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran's immediate cause of death was pneumonia, secondary to pseudomonas, due to COPD.  Diabetes mellitus and strokes with contractures were listed as other significant conditions contributing to the death but not related to the immediate cause.  

The Veteran is not shown to have been treated for any of these disorders during his service, which ended in October 1945, about 41 years prior to his death.  The Board finds that the April 2014 VA opinion is highly probative evidence against the claim.  In that opinion, Dr. C.E. indicated that he had reviewed the Veteran's medical records, as well as the opinions in favor of the claim, and his opinion is accompanied by a sufficient rationale.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Board further notes that Dr. C.E.'s April 2014 opinion is entirely consistent with his October 2011 opinion.  

To the extent that the January 2013 Joint Motion indicates that it was agreed that the October 2011 VA opinion had deficiencies, it nevertheless is shown to have been based on a review of the Veteran's claims file, and it is not completely without probative value.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In any event, even without consideration of this opinion, there is significant evidence against this claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered the opinions of Dr. R.P. and Dr. P.L.  However, their opinions are not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Prejean.  With regard to Dr. R.P., he conceded that his opinion was based on mere memory of distant events, i.e., he stated that he no longer had any office or hospital records regarding the Veteran, and that his information was based on his distant memory.  He further stated that following his service, the Veteran was "placed on disability" for lung trouble, battle fatigue and back trouble, and that he never worked after his discharge from service.  

In fact, the Veteran was never found to have a service-connected disability.  To the extent that he was granted pension benefits in 1980, this was about 35 years after service, and it was a nonservice-connected pension.  Furthermore, the Veteran's claim (VA Form 21-526) received in October 1979, shows that he stated that he had worked as recently as 1978, as a salesman and mechanic.  Given the foregoing, his opinion is shown to have been based on an inaccurate history and it warrants little probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).
  
With regard to Dr. P.L., he indicated that his opinion was based on the appellant's assertion that the Veteran had been involved in D-Day, and "subsequently experienced" neurological and psychological problems, that he had a seizure disorder and PTSD since his discharge from service, and that there was "continuing evidence of PTSD, epilepsy (possible head trauma) and subsequent strokes."  In fact, the Veteran is not shown to have been treated for any of these conditions during service, there is no competent evidence to show that the Veteran was ever diagnosed with PTSD, and the earliest relevant medical evidence is dated no earlier than 1979, which is about 34 years after separation from service.  His opinions are therefore shown to have been based on an inaccurate history and they warrant little probative value.  Coburn; Kowalski; Madden.  This evidence is therefore insufficiently probative to warrant a grant of the claim.  

With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contention that the Veteran's cause of death was related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran cause of death was related to his service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that the service and medical evidence outweighs the appellant's contentions to the effect that the Veteran's death was caused or contributed to by his service. 

Both the facts of this case and the medical opinions of high probative value provide significant evidence against this claim.  The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letters dated in July 2008 and October 2014 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) issued certain directives pertinent to cases where the issue is service connection for the cause of a veteran's death.  In Hupp, the Court set forth three requirements for section 5103(a) notice.  However, the Hupp Court stated that where (as here) a veteran was not service-connected during his lifetime, these three requirements do not apply.

After issuing the October 2014 notice letter discussed above, the appellant's claim was reconsidered, as evidenced by the January 2015 supplemental statement of the case.  In addition, a review of the appellant's representative's submissions indicates an accurate understanding of the issue on appeal.  These actions indicate actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured any failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  The Board therefore finds that no prejudice to the appellant will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, and VA and non-VA records, and an etiological opinion has been obtained.  In this regard, VA has attempted to obtain the Veteran's records from Beaumont Regional Health Care System (BRHCS), however, in December 2011, BRHCS indicated that they did not have any records for the Veteran.  In October 2014, the Social Security Administration stated that it did not have any records for the Veteran.  

Finally, in February 2014, the Board remanded this claim.  The Board directed that a medical opinion be obtained as to whether or not the Veteran's cause of death was related to his service.  In April 2014, a medical opinion was obtained that is in conformance with the Board's remand directions.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


